Exhibit 10.52

VIROPHARMA INCORPORATED

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT SUMMARY OF GRANT

ViroPharma Incorporated, a Delaware corporation (the “Company”), pursuant to its
Amended and Restated 2005 Equity Incentive Plan, as amended (the “Plan”), hereby
grants to the individual listed below (the “Participant”), this Restricted Share
Unit Award representing the number of Restricted Share Units set forth below
(the “Restricted Share Units”). The Restricted Share Units are subject in all
respects to the terms and conditions set forth herein, in the Restricted Share
Unit Award Agreement attached hereto as Exhibit A (the “Restricted Share Unit
Award Agreement”) and the Plan, each of which is incorporated herein by
reference and made part hereof. Unless otherwise defined herein, capitalized
terms used in this Restricted Share Unit Summary of Grant (the “Summary of
Grant”) and the Restricted Share Unit Award Agreement shall have the meanings
set forth in the Plan.

 

Participant:    [__________________________] Date of Grant:    January [__],
2011 Number of shares of Common Stock Subject to Award:    [______] shares of
Common Stock. Vesting Schedule:   

Except as set forth below, 100% of the shares of Common Stock subject to the
Restricted Share Unit Award Agreement shall vest on the first anniversary of the
Date of Grant; provided that the Participant remains in service as a member of
the Board of Directors of the Company (“Service”) through the Payment Date (as
defined below).

 

Notwithstanding the forgoing, if a Change of Control (as defined the Plan)
occurs and the Participant is providing Service on the date of the Change of
Control, the shares of Common Stock subject to the Restricted Share Unit Award
Agreement shall become immediately and fully vested as of the date of the Change
of Control.

Issuance Schedule:    The Participant will receive a distribution with respect
to Restricted Share Units earned and vested pursuant to this Performance Share
Unit Award Agreement, if any, within sixty (60) days following the date on which
the Restricted Share Units become earned and vested in accordance with Section 2
of the Restricted Share Unit Award Agreement (the “Payment Date”). Distribution
will be made with respect to the Restricted Share Units on the Payment Date in
shares of Common Stock, with each Restricted Share Unit earned and vested
equivalent to one share of Common Stock. In no event shall any fractional shares
be issued. The Participant must be in Service on the Payment Date in order to
earn and vest in the Restricted Share Units, unless the Committee determines
otherwise.

 



--------------------------------------------------------------------------------

Participant Acceptance:

By signing the acknowledgement below, the Participant agrees to be bound by the
terms and conditions of the Plan, the Restricted Share Unit Award Agreement and
this Summary of Grant and accepts the Restricted Share Units following the date
of the Company’s notification to the Participant of the award of the Restricted
Share Units (the “Notification Date”). The Participant will accept as binding,
conclusive and final all decisions or interpretations of the Committee (as
defined in the Plan) upon any questions arising under the Plan, this Summary of
Grant or the Restricted Share Unit Award Agreement.

The Participant acknowledges that the Plan and the Plan prospectus are available
at https://onesource.ubs.com/vphm; provided that paper copies of the Plan and
the Plan prospectus are available upon request by contacting the Legal
Department of the Company at Peter.Wolf@viropharma.com or Peter Wolf at
(610) 321-6204.

 

Agreed and accepted:    Participant

   Date

 

2



--------------------------------------------------------------------------------

EXHIBIT A

ViroPharma Incorporated

RESTRICTED SHARE UNIT AWARD AGREEMENT

(Pursuant to the Amended and Restated 2005 Equity Incentive Plan)

This Restricted Share Unit Award Agreement (this “Award”) granted in Exton,
Pennsylvania by ViroPharma Incorporated, a Delaware corporation (the “Company”),
pursuant to a Summary of Grant delivered with this Award to the person to whom
this Award is granted (the “Participant”). The Summary of Grant, which specifies
the Participant, the date as of which the grant is made (the “Date of Grant”),
the vesting schedule and other specific details of the grant is incorporated
herein by reference.

1. GRANT OF AWARD.

(a) Upon the terms and conditions set forth in this Award and in the Company’s
Amended and Restated 2005 Equity Incentive Plan (the “Plan”), a copy of which
has been made available to the Participant electronically, the Company hereby
grants to the Participant the number of restricted share units set forth in the
Summary of Grant (the “Restricted Share Units”). Each Restricted Share Unit
shall entitle the Participant to receive, at such time as is determined in
accordance with the provisions of this Award, one fully paid, non-assessable
share of common stock, par value $0.002 per share, of the Company (the “Common
Stock”). This Award is granted pursuant to the Plan and is subject in its
entirety to all applicable provisions of the Plan. Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Plan. The
Company and Participant agree to be bound by all of the terms and conditions of
the Plan, as amended from time to time in accordance with its terms.

(b) The Company shall establish and maintain a Restricted Share Unit account as
a bookkeeping account on its records (the “Unit Account”) for the Participant
and shall record in such Unit Account the number of Restricted Share Units
granted to the Participant. The Participant shall not have any interest in any
fund or specific assets of the Company by reason of this Award or the Unit
Account established for the Participant for the Restricted Share Units.

2. VESTING OF RESTRICTED SHARE UNITS.

(a) The Restricted Share Units will vest, if at all, in accordance with the
vesting schedule provided in the Summary of Grant; provided that the Participant
remains in service as a member of the Board of Directors of the Company
(“Service) through the Payment Date (as defined in the Summary of Grant).

(b) If, at any time prior to the Payment Date, the Participant’s Service is
terminated for any reason or no reason, all of the Restricted Share Units
subject to this Award shall be immediately forfeited and the Participant will
not have any rights with respect to any portion of the Restricted Share Units.

 

3



--------------------------------------------------------------------------------

3. ISSUANCE OF COMMON STOCK. One share of Common Stock will be issued to the
Participant for each earned and vested Restricted Share Unit in accordance with
the Issuance Schedule set forth in the Summary of Grant. Any Restricted Share
Units not earned and vested will be forfeited. If any dividends are declared
with respect to the shares of Common Stock prior to the Payment Date, the
Participant shall not be entitled to receive such dividends or any dividend
equivalents with respect thereto.

4. TAX CONSEQUENCES.

(a) The Participant acknowledges that the Company has not advised the
Participant regarding the Participant’s income tax liability in connection with
the grant or vesting of the Restricted Share Units and the delivery of shares of
Common Stock in connection therewith. The Participant has reviewed with the
Participant’s own tax advisors the federal, state, and local and tax
consequences of the grant and vesting of the Restricted Share Units and the
delivery of shares of Common Stock in connection therewith as contemplated by
this Award. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Award.

(b) The Participant shall be required to pay to the Company any federal, state,
local or other taxes that the Company is required to withhold with respect to
the grant, vesting and distribution of shares of Common Stock with respect to
the Restricted Share Units. Until such time as the Company provides the
Participant with written or electronic notice to the contrary, the applicable
tax withholding requirements will be satisfied by the Company withholding a
portion of the Common Stock otherwise issuable with respect to the Restricted
Share Units earned and vested by the Participant; provided, however, that the
Fair Market Value of any shares Common Stock so withheld shall not exceed the
amount necessary to satisfy required federal (including FICA), state, local and
foreign withholding obligations using the minimum statutory rate.
Notwithstanding the foregoing, the granting of Restricted Share Units hereunder
and the delivery of Common Stock pursuant to this Award, is conditioned upon the
Company’s reservation of the right to withhold in accordance with any applicable
law, from any compensation or other amounts payable to the Participant, any
taxes required to be withheld under federal, state or local law as a result of
grant, vesting or distribution of shares of Common Stock with respect to the
Restricted Share Units pursuant to this Award.

(c) The Restricted Share Units are nontransferable and may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant and shares of Common Stock earned and vested with respect to the
Restricted Share Units shall be distributed during the lifetime of the
Participant only for the benefit of the Participant. Any attempt to transfer,
assign, pledge, or encumber the Restricted Share Units under this Award by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of the
Company. This Award may be assigned by the Company without the Participant’s
consent.

5. RIGHTS OF PARTICIPANT. Prior to the issuance, if any, of shares of Common
Stock to the Participant with respect to earned and vested Restricted Share
Units pursuant to the Issuance Schedule set forth in the Summary of Grant, the
Participant shall not have any rights of a stockholder of the Company on account
of the Restricted Share Units.

 

4



--------------------------------------------------------------------------------

6. UNFUNDED NATURE OF RESTRICTED SHARE UNITS. The Company will not segregate any
funds representing the potential liability arising under this Award. The
Participant’s rights in respect of this Award are those of an unsecured general
creditor of the Company. The liability for any payment under this Award will be
a liability of the Company and not a liability of any of its officers, directors
or affiliates.

7. RESTRICTIONS ON ISSUANCE OF COMMON STOCK. The obligation of the Company to
deliver shares of Common Stock to the Participant with respect to earned and
vested Restricted Share Units shall be subject to the condition that if at any
time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Common Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Common Stock, the shares of Common
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

8. RECOUPMENT POLICY. The Participant agrees that the Participant will be
subject to any compensation, clawback and recoupment policies that may be
applicable to the Participant as an employee or director of the Company, as in
effect from time to time and as approved by the Board of Directors or a duly
authorized committee thereof, whether or not approved before or after the Date
of Grant.

9. BINDING AGREEMENT. This Award shall be binding upon and shall inure to the
benefit of any successor or assign of the Company.

10. ENTIRE AGREEMENT. This Award contains the entire agreement of the parties
with respect to the Restricted Share Units granted hereby and may not be changed
orally but only by an instrument in writing signed by the party against whom
enforcement of any change, modification or extension is sought.

11. ACCEPTANCE OF AGREEMENT. By accepting this Award and signing the
acknowledgement page, the Participant confirms that the grant is in accordance
with the Participant’s understanding and agrees to the terms of this Award, the
Summary of Grant, and the terms of the Plan, all as of the Date of Grant.

12. ADMINISTRATION OF THE PLAN; INTERPRETATION OF THE PLAN AND THIS AWARD. The
Plan shall be administered by the Committee, in accordance with the terms of the
Plan. Furthermore, the interpretation and construction of any provision of the
Plan or of this Award by the Committee shall be final, conclusive and binding.
In the event there is any inconsistency or discrepancy between the provisions of
this Award and the provisions of the Plan, the provisions of the Plan shall
prevail.

13. NO RIGHTS TO CONTINUED SERVICE. This Award shall not confer upon the
Participant any right to be retained in Service with the Company and shall not
interfere in any way with the right of the Company to terminate the
Participant’s Service at any time. The right of the Company to terminate at will
the Participant’s Service at any time for any reason is specifically reserved.

 

5



--------------------------------------------------------------------------------

14. NOTICE. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

15. APPLICABLE LAW. The validity, construction, interpretation and effect of
this Award shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without giving effect to the conflicts of laws
provisions thereof.

16. APPLICATION OF SECTION 409A OF THE CODE. This Award is intended to comply
with section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and shall in all respects be administered in accordance with section 409A of the
Code. The payments of Common Stock pursuant to the Restricted Share Units under
this Award are intended to be subject to a “substantial risk of forfeiture”
under section 409A of the Code, and to be payable within the “short term
deferral” exception under such statute following the lapse of the applicable
forfeiture condition. In no event shall the Participant, directly or indirectly,
designate the calendar year of distribution. This Award may be amended without
the consent of the Participant in any respect deemed by the Board of Directors
or its delegate to be necessary in order to preserve compliance with section
409A of the Code.

 

6